 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       EKO BRANDS, LLC,
 8                           Plaintiff,
 9         v.                                           C17-894 TSZ
10     ADRIAN RIVERA MAYNEZ                             MINUTE ORDER
       ENTERPRISES, INC.; and ADRIAN
11     RIVERA,
12                           Defendants.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
            (1)     Plaintiff is DIRECTED to show cause by noon on Wednesday,
15
     September 18, 2019, why the Court should not impose sanctions for plaintiff’s failure to
     make mandatory disclosures in discovery concerning the actual damages it seeks in this
16
     action. Federal Rule of Civil Procedure 26(a)(1)(A)(iii) requires a party to provide,
     without awaiting a discovery request, a “computation of each category of damages,” and
17
     to make available for inspection and copying “the documents or other evidentiary
     material, unless privileged or protected from disclosure, on which each computation is
18
     based.” Plaintiff failed to timely comply with Rule 26(a)(1)(A)(iii). Federal Rule of
     Civil Procedure 37(c)(1) authorizes the Court to impose appropriate sanctions for
19
     violation of Rule 26(a)(1)(A)(iii), even in the absence of any prior motion by the
     opposing party to compel discovery. See Toyrrific, LLC v. Karapetian, 606 Fed. App’x
20
     365 (9th Cir. 2015). Plaintiff also failed to timely comply with Federal Rule of Civil
     Procedure 33. In response to defendants’ interrogatory seeking the “factual and legal
21
     basis” for plaintiff’s damages, plaintiff indicated merely that it wants “damages sufficient
     to compensate [it] for all injury sustained,” including the disgorgement of defendants’
22

23

     MINUTE ORDER - 1
 1 profits. See Pla.’s Resp. to Interrogatory No. 15 (docket no. 118-2). Plaintiff did not
   supplement this response. In August 2018, defendants moved for summary judgment on
 2 the ground that, among other things, plaintiff had produced no evidence of actual
   damages. See Defs.’ Mot. at 17-18 (docket no. 33). In response to the dispositive
 3 motion, plaintiff presented arguments about the disgorgement of defendants’ profits, but
   did not mention any of the components of actual damages that it now seeks, namely
 4 diminution in goodwill, lost profits, and/or the expenses of corrective advertising. See
   Pla.’s Resp. at 20-21 (docket no. 52). According to defendants, the first time plaintiff
 5 mentioned loss of goodwill and the costs of corrective advertising was during the
   telephonic conference held on September 13, 2019, four days after the Pretrial
 6 Conference and the last judicial day before trial. See Defs.’ Resp. at 1 (docket no. 116).
   Given the procedural history and posture of this case, the Court rejects plaintiff’s
 7 suggestion that defendants are somehow precluded from objecting to plaintiff’s request
   for actual damages by not moving to compel plaintiff to answer Interrogatory No. 15
 8 and/or by not noting under Federal Rule of Civil Procedure 30(b)(6) the deposition of
   Christopher Legler, who signed the verification for plaintiff’s response to Interrogatory
 9 No. 15, see docket no. 118-2, and who, when asked about the subject in his deposition on
   July 17, 2018, testified that plaintiff’s “damages sufficient to compensate” was “not a
10 calculable number right now” and that he did not have “a number in front of [him] right
   now.” Legler Dep. at 65:17-25 (docket no. 115-1). Plaintiff is hereby placed on notice
11 that the Court considers plaintiff’s discovery violations to involve the willfulness, fault,
   and/or bad faith required to impose severe sanctions, including precluding the use as
12 evidence at trial of all materials and testimony that should have been disclosed under
   Rules 26(a)(1)(A)(iii) and/or 33, informing the jury about plaintiff’s violations of the
13 Federal Rules of Civil Procedure, striking or dismissing with prejudice plaintiff’s prayer
   for actual damages, and/or requiring plaintiff to pay defendants the reasonable attorney’s
14 fees and costs caused by plaintiff’s and/or its attorneys’ conduct. See Fed. R. Civ. P. 37;
   see also Tablizo v. City of Las Vegas, 720 Fed. App’x 875 (9th Cir. 2018); Jay E. Grenig
15 & Jeffrey S. Kinsler, HANDBOOK FED. CIV. DISCOVERY & DISCLOSURE § 12:12 (4th ed.
   2016).
16
           (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 16th day of September, 2019.

19                                                   William M. McCool
                                                     Clerk
20
                                                     s/Karen Dews
21                                                   Deputy Clerk
22

23

     MINUTE ORDER - 2
